122 F.3d 1068
Jerry B. Hodgen, Bobby Sue Hodgenv.Forest Oil Corporation, Ronald J. Doucet; Forest OilCorporation, Ronald J. Doucet v. A & A Boats, Inc., C & GMarine Service, Inc. v. Operators & Consulting Services,Inc., Chancellor Insurance Company, Yorkshire InsuranceCompany Limited, Cornhill Insurance PLC, AllianzInternational Insurance Company Limited, Ocean MarineInsurance Company Limited; Albany Insurance Co. v. AetnaCasualty & Surety Co.
NO. 94-41244
United States Court of Appeals,Fifth Circuit.
July 29, 1997
W.D.La., 115 F.3d 358

1
DENIALS OF REHEARING EN BANC.